Exhibit 99.1 Contact: Investors: Media: Traci McCarty Debra Charlesworth BioMarin Pharmaceutical Inc. BioMarin Pharmaceutical Inc. (415) 455-7558 (415) 455-7451 FOR IMMEDIATE RELEASE BioMarin Announces Fourth Quarter and Full Year 2015 Financial Results - Full-year 2015 Total BioMarin Revenue Increases 18.8% to $889.9 million Year-over-Year - Vimizim Net Product Revenue Contributes Over $228 million to 2015 Top-line - Full-year 2016 Total BioMarin Revenue Guidance of Between $1.05 billion to $1.10 billion - Company Anticipates Non-GAAP Breakeven or Better in 2017 Under all E.U. Outcomes with Kyndrisa Financial Highlights ($ in millions, except per share data, unaudited) Three Months Ended December 31, Twelve Months Ended December 31, % Change % Change Total BioMarin Revenue $ $ )% $ $ % Vimizim Net Product Revenue % % Naglazyme Net Product Revenue )% )% Kuvan Net Product Revenue % % Aldurazyme Net Product Revenue )% )% Non-GAAP Net Income (Loss) $ ) $ ) $ ) $ ) GAAP Net Income (Loss) $ $ ) $ ) $ ) GAAP Net Income (Loss) per Share - Basic $ $ ) $ ) $ ) GAAP Net Income (Loss) per Share - Diluted $ $ ) $ ) $ ) Cash, cash equivalents and investments $ $ SAN RAFAEL, Calif., February 25, 2016 – BioMarin Pharmaceutical Inc. (NASDAQ: BMRN) today announced financial results for both the fourth quarter and year ended December 31, 2015. For the quarter ended December 31, 2015, Non-GAAP net loss was $70.0 million, compared to non-GAAP net loss of $10.7 million for the fourth quarter of 2014. For the year ended December 31, 2015, non-GAAP net loss was $142.6 million, compared to non-GAAP net loss of $25.7 million for the year ended December 31, 2014. The increased non-GAAP net loss for the year ended 1 December 31, 2015, compared to the prior year, is primarily due to increased research and development and selling, general and administrative expenses, partially offset by increased revenues from the global launch of Vimizim and strong Kuvan sales. GAAP net income was $68.6 million, or $0.43 per basic and $0.39 diluted share, respectively, for the fourth quarter of 2015, compared to GAAP net loss of $69.8 million, or $0.47 per basic and diluted share, for the fourth quarter of 2014. GAAP net income for the quarter included a $369.5 million gain on the sale of intangible assets due to the sale of talazoparib to Medivation, Inc. and a $47.9 million credit to contingent consideration expense primarily due to the U.S. FDA complete response letter for Kyndrisa. The complete response letter triggered a reversal of previously accrued Contingent Value Rights (CVR) related to the potential $80 million payment to former Prosensa shareholders for U.S. FDA approval prior to May 15, 2016. These gains and credits were partially offset by a $198.7 million impairment of intangible asset charge related to the decline in value of the U.S. rights to Kyndrisa due to the U.S. FDA complete response letter for Kyndrisa and increased research and development and selling, general and administrative expenses. GAAP net loss for the year ended December 31, 2015 was $171.8 million, or $1.07 per basic and diluted share, compared to GAAP net loss of $134.0 million, or $0.92 per basic and diluted share for the year ended December 31, 2014. Total BioMarin Revenue was $889.9 million for the year ended December 31, 2015 an increase of 18.8% compared to the same period in 2014.Fourth quarter 2015 Total BioMarin Revenue of $227.9 million decreased 1.0% due to the timing of government orders impacting Naglazyme revenue.The increase in Total BioMarin Revenue for full-year 2015 was driven by the continued global launch of Vimizim and growth in the number of Kuvan patients on therapy. The number of patients being treated with Vimizim increased 10% quarter to quarter in the fourth quarter compared to the third quarter of 2015.Sales of Vimizim in 2015 were recorded in 13 new countries to a total of 33 countries through year-end and totaled $228.1 million for the full year.Kuvan Net Product Revenue increased 17.9% to $239.3 million driven primarily by patient number increases and high rates of compliance. At year-end 2015, commercial patients on Kuvan increased 15.8% year over year. As of December 31, 2015, BioMarin had cash, cash equivalents and investments totaling $1,018.3 million, as compared to $1,043.1 million on December 31, 2014. “BioMarin is entering 2016 from a position of strength as supported by four factors. First, we expect that our established and growing commercial business may generate over one billion dollars in revenues this year and believe it can grow to $1.5 billion by 2020.Second, data readouts for cerliponase alfa and pegvaliase may potentially lead to two new product filings later this year and two potential new product launches in 2017.Third, we have two potential $1 billion opportunities in development with vosoritide and BMN 270 for hemophilia A.And fourth, we expect to manage this growing business with the goal of achieving non-GAAP break-even or better in 2017 regardless of the regulatory outcome of Kyndrisa in Europe,” said Jean-Jacques Bienaimé, Chairman and Chief Executive Officer of BioMarin. “We look forward to hosting our annual R&D Day on April 20th in New York where we will share one year data with vosoritide for achondroplasia as well as an update on our gene therapy program with BMN 270 for the treatment of hemophilia A.In addition, in the second quarter we expect to receive an opinion from the Committee for Medicinal Products (CHMP) on a potential approval of Kyndrisa in Europe.Kyndrisa is under regulatory review in the E.U., where there is currently no approved treatment option for children with Duchenne muscular dystrophy amenable to exon 51 skipping.” 2 Net Product Revenue (in millions, unaudited) Total Revenue Three Months Ended December 31, Twelve Months Ended December 31, $ Change % Change $ Change % Change Vimizim (1) $ $ $ % $ $ $ % Naglazyme (1) ) )% ) )% Kuvan % % Aldurazyme ) )% ) )% Firdapse % ) )% Net product revenues ) )% % Collaborative agreement revenues ) ) Royalty, license and other revenues ) ) Total BioMarin revenues $ $ $ ) )% $ $ $ % Vimizim and Naglazyme revenues experience quarterly fluctuations due to the timing of government ordering patterns in certain countries.The Company does not believe these fluctuations reflect a change in underlying demand. Reconciliation of Aldurazyme Revenues Three Months Ended December 31, Twelve Months Ended December 31, $ Change % Change $ Change % Change Aldurazyme revenue reported by Genzyme $ $ $ ) )% $ $ $ ) )% Three Months Ended December 31, Twelve Months Ended December 31, $ Change $ Change Royalties earned from Genzyme $ $ $ ) $ $ $ ) Net product transfer revenues (2) ) ) Total Aldurazyme net product revenues $ $ $ ) $ $ $ ) To the extent units shipped to third party customers by Genzyme exceed BioMarin inventory transfers to Genzyme, BioMarin will record a decrease in net product revenue from the royalty payable to BioMarin for the amount of previously recognized product transfer revenue.If BioMarin inventory transfers exceed units shipped to third party customers by Genzyme, BioMarin will record incremental net product transfer revenue for the period. Positive net product transfer revenues result in the period if BioMarin transferred more units to Genzyme than Genzyme sold to third-party customers. 3 2016 Financial Guidance Revenue Guidance ($ in millions) Item 2016 Guidance Total BioMarin Revenues $1,050 to $1,100 Vimizim Net Product Revenue $300 to $330 Naglazyme Net Product Revenue $290 to $320 Kuvan Net Product Revenue $320 to $350 Select Income Statement Guidance ($ in millions, except percentages) Item 2016 Guidance Cost of Sales (% of Total Revenue) 18.0% to 19.0% Selling, General and Admin. Expense $470 to $490 Research and Development Expense $680 to $720 Non - GAAP Net Loss $(75) to $(100) GAAP Net Loss $(400) to $(430) Anticipated Milestones in 1H16 · Cerliponase alfa for CLN2, late-infantile form of Batten disease:Complete results from the Phase 1/2 study of cerliponase alfa, a recombinant human tripeptidyl peptidase 1 (rhTPP1), for the treatment of patients with late-infantile neuronal ceroid lipofuscinosis type 2 (NCL-2), a form of Batten disease will be announced at the WORLD LSD Symposium on March 2, 2016.If data are supportive, the Company plans to submit in the U.S. and E.U. for regulatory approval mid-year 2016. · Pegvaliase for phenylketonuria (PKU):The Company expects to share top-line results from this study in the first quarter of 2016 and, if the data are supportive, submit a Biologics License Application (BLA) to U.S. FDA in the second half of 2016. · BMN 270 gene therapy product for hemophilia A:In the fourth quarter of 2015, the first patient was dosed in a Phase 1/2 trial with BMN 270, an investigational gene therapy for the treatment of patients with hemophilia A. BMN 270 is an AAV-factor VIII vector, designed to restore factor VIII plasma concentrations, essential for blood clotting in patients with hemophilia A.Subjects in that study are now being dosed with the third highest dose in this dose ranging safety study.BioMarin will provide a program update at the R&D Day in April 2016. · Vosoritide for achondroplasia:In June 2015, the Company published results from the Phase 2 study showing a 50 percent in mean annualized growth velocity (speed at which growth in children occurs) in the cohort of 10 patients receiving a 15 µg/kg dose of vosoritide daily for six months compared with their own pre-treatment growth velocity (P-value 0.01). In addition, to support further exploration of a dose that may enable "catch-up" growth in the event of delayed treatment, a fourth cohort with 30 micrograms per kilogram daily completed enrollment in the fourth arm of the Phase 2 study.BioMarin will provide 12-month results with vosoritide at the 15 µg/kg dose, preliminary safety update on the 30 µg/kg dose and an update on Phase 3 plans at the R&D Day in April 2016. · Kyndrisa (drisapersen) for Duchenne muscular dystrophy: The Committee for Medicinal Products (CHMP), the arm of the European Medicines Agency that is currently reviewing the Marketing Authorization Application for Kyndrisa, is expected to provide an opinion on the application in the second quarter of 2016.If the CHMP provides a positive opinion, Kyndrisa could potentially be approved in the E.U. in the second half of 2016. 4 · Reveglucosidase alfa for Pompe disease: In January 2016, the Company shared interim results from the single-arm Phase 2/3 trial with patients previously treated with alglucosidase alfa who were then switched to treatment with reveglucosidase alfa. The primary endpoint of the study showed an improvement from baseline in the respiratory parameter Maximal Inspiratory Pressure (MIP) as well as the secondary endpoint 6 minute walk test. The Company is currently determining next steps for the program. Other Corporate Achievements in 2015 · October 1, 2015, BioMarin to Acquire Global Rights to PKU Franchise from Merck Serono
